                                        IN THE UNITED STATES DISTRICT COURT
                                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                                GREENVILLE DIVISION

CATHERINE DAVIS on behalf of                                                                       PLAINTIFF
R.R.T.

V.                                                                                  NO. 4:18-CV-148-DMB-RP

COMMISSIONER OF SOCIAL SECURITY                                                                  DEFENDANT


                                                                    ORDER

              Before the Court for consideration is United States Magistrate Judge Roy Percy’s

recommendation that the Commissioner of Social Security’s motion to dismiss be granted. Doc.

#12.

                                                                       I
                                                               Procedural History

              On July 13, 2018, Catherine Davis, on behalf of R.R.T., a minor, filed a pro se complaint

challenging the Social Security Administration’s denial of benefits for R.R.T.1 Doc. #1. On

November 15, 2018, the Commissioner of Social Security filed a motion to dismiss for lack of

subject matter jurisdiction based on the argument that the appeal is untimely. Doc. #9. Davis did

not respond to the motion. On December 10, 2018, United States Magistrate Judge Roy Percy

issued a Report and Recommendation (“R&R”) recommending that the motion be granted. Doc.

#12. Neither party filed objections to the R&R.

                                                                      II
                                                                   Standard

              Under 28 U.S.C § 636(b)(1)(C), “[a] judge of the court shall make a de novo determination



                                                            
1
  Under Fifth Circuit law, a non-attorney guardian may “be permitted to sustain a pro se action on behalf of a minor
child in [social security] appeals.” Harris v. Apfel, 209 F.3d 413, 417 (5th Cir. 2000).



                                                                        
                                                     
 

of those portions of the report ... to which objection is made.” “[W]here there is no objection, the

Court need only determine whether the report and recommendation is clearly erroneous or contrary

to law.” United States v. Alaniz, 278 F.Supp.3d 944, 948 (S.D. Tex. 2017) (citing United States v.

Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989)).

                                                III
                                              Analysis

       In seeking dismissal, the Commissioner of Social Security argues that this Court lacks

subject matter jurisdiction because Davis failed to file her appeal within the sixty-day period

provided by 42 U.S.C. § 405(g) following a final determination of benefits. Doc. #10 at 2–3.

Although the R&R noted that timely filing under § 405(g) is non-jurisdictional, it concluded that

dismissal for lack of jurisdiction was appropriate. Doc. #12 at 2. Finding this conclusion clearly

erroneous, this Court disagrees.

       Section 405(g) provides, in relevant part:

       Any individual, after any final decision of the Commissioner of Social Security
       made after a hearing to which he was a party, irrespective of the amount in
       controversy, may obtain a review of such decision by a civil action commenced
       within sixty days after the mailing to him of notice of such decision or within such
       further time as the Commissioner of Social Security may allow. Such action shall
       be brought in the district court of the United States for the judicial district in which
       the plaintiff resides, or has his principal place of business, or, if he does not reside
       or have his principal place of business within any such judicial district, in the United
       States District Court for the District of Columbia.

The sixty-day limitation period operates as a statute of limitations and is therefore non-

jurisdictional. Bowen v. City of N.Y., 476 U.S. 467, 479 & n.10 (1986). Accordingly, Rule

12(b)(6), rather than Rule 12(b)(1) applies to untimely social security appeals. See Ryan v. Colvin,

No. 4:14-cv-676, 2015 WL 7734124, at *1 n.1 (E.D. Tex. Nov. 30, 2015) (Rule 12(b)(1) did not

apply to motion premised on sixty-day limitation).            A 12(b)(1) dismissal, therefore, is

inappropriate.



                                                  2
                                                   
 

       Where, as here, a Rule 12(b)(1) motion addresses a non-jurisdictional grounds for

dismissal, a court may construe such motion as a motion to dismiss for failure to state a claim

under Federal Rule of Civil Procedure 12(b)(6). See Bryce v. Episcopal Church, 289 F.3d 648,

654 (10th Cir. 2002) (“The crucial element is the substance of the motion, not whether it is labeled

a Rule 12(b)(1) motion rather than 12(b)(6).”). Because the substance of the Commissioner’s

motion—the untimeliness of this action—would be the same under Rule 12(b)(1) or Rule 12(b)(6),

the Court converts the Commissioner’s motion to dismiss for lack of jurisdiction to a motion to

dismiss for failure to state a claim. Having reviewed the R&R and found no error in the R&R’s

ultimate determination that this action is untimely, the Court will adopt the finding of untimeliness

and grant the converted motion to dismiss.

                                                IV
                                             Conclusion

       The Report and Recommendation [12] is ADOPTED in Part and REJECTED in Part.

The Report and Recommendation is REJECTED to the extent its recommendation for dismissal is

premised on a lack of subject matter jurisdiction and is ADOPTED in all other respects. The

motion to dismiss for lack of subject matter jurisdiction [9], which this Court converted to a motion

to dismiss for failure to state a claim, is GRANTED. This action is DISMISSED.

       SO ORDERED, this 12th day of February, 2019.

                                                      /s/Debra M. Brown
                                                      UNITED STATES DISTRICT JUDGE




                                                 3
